DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Note that in view of applicant’s amendments, the rejections under 35 U.S.C. 112(b) have been withdrawn.
With respect to applicant’s argument concerning the prior art rejection(s) of the independent claim 1, in particular that the prior art references US 20180223865 A1 (Lin) and US 20050002793 A1 (Wu) fail to teach or suggest wherein the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio, the examiner respectfully disagrees.
To elaborate, Fig. 4a per Lin clearly illustrates the subject matter of claim 1 in its entirety, and such the second contour line of a respective blade is in fact defined according to the first contour line of the adjacent blade and the interval expanding ratio [e.g., while admittedly not using the exact same language as in the claim, it is clear that the air channel defined between any two blades depends on both the first contour line of one blade and the second contour line of the adjacent blade]; [e.g., compare Fig. 4a per Lin to applicant’s Fig. 2].
Similarly, it is clear that the air channel defined between any two blades is expanding from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., an interval expanding ratio may be reasonably regarded as a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades], and to this extent, one skilled in the art may reasonably infer that the each of the respective contour lines defining the air channel are configured in accordance with the interval expanding ratio [e.g., the respective contour lines are purposely configured to define the air channel therebetween, so it is reasonable to conclude that the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio].
The above remarks similarly apply to the Wu prior art reference, such that Wu (Figures 3-7) teaches wherein the second contour line (212a-b) is at least to some extent defined according to the first contour line (210a-b) of the adjacent blade and the interval expanding ratio [e.g., the respective contour lines are purposely configured to define the air channel therebetween, so it is reasonable to conclude that the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio]; [e.g., compare Fig. 3-7 per Wu to applicant’s Fig. 5].
Additionally, emphasis is placed on the fact that the limitations of “internal expanding ratio” and “defined according to” are inadequate in terms of precluding the broadest reasonable interpretation(s) of the aforementioned prior art references [e.g., the phrase “defined according to” at best, establishes a relationship between the respective contour lines, but it does not provide nor imply any particular detail(s) concerning the relationship]; [e.g., an interval expanding ratio may be reasonably regarded as a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades]. In other words, it appears that applicant perceives the language per claim 1 to be narrower than what the language per claim 1 is actually conveying (or requiring), and/or believes that the use of different/alterative language to describe the same invention precludes anticipation [e.g., regardless of the exact language used, it is clear as to how each of the aforementioned prior art references anticipate the invention per the independent claim 1]; [e.g., if there are any differences between the prior art inventions and applicant’s disclosed invention(s), said differences are not articulated in the claim]. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180223865 A1 (Lin).

    PNG
    media_image1.png
    931
    660
    media_image1.png
    Greyscale

Annotated Figure 4A (Lin)
Regarding claim 1, Lin (Figure 4A) teaches a centrifugal fan (see title), comprising:
a shaft (120); and
a plurality of blades (122), disposed on the shaft and surrounding the shaft (see Fig. 4A), wherein outer edges of the blades define a circle (see Fig. 4A), the circle having an outer region adjacent to a boundary of the circle (see Fig. 4A), each of the blades having a first contour line and a second contour line within the outer region (see annotated Fig. 4A above), and two adjacent blades of the plurality of blades form an air channel therebetween (see Fig. 4A), which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades] (see Fig. 4A),
wherein the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio (see annotated Fig. 4A above) [e.g., the respective contour lines are purposely configured to define the air channel therebetween, so it is reasonable to conclude that the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio].
Regarding claim 6, Lin (Figure 4A) teaches (at least implicitly) wherein the first contour line and the second contour line are respectively located on a pressurized surface and a rear surface of the blade (see annotated Fig. 4A above) [e.g., the pressurized surface and rear surface of the blades being based on the direction of rotation of the centrifugal fan].
Regarding claim 7, Lin (Figure 4A) teaches (at least implicitly) wherein the interval expanding ratio is a fixed value (see annotated Fig. 4A above) [e.g., one can readily observe that the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades is consistent (or fixed)].
Regarding claim 9, Lin (Figure 4A) teaches (at least implicitly) wherein the first contour line has a plurality of nodes [e.g., a plurality of imaginary points that extend along the length of the blades and/or the first contour line], and an expansion value of the air channel corresponding to two neighboring nodes is proportional to a product of the interval expanding ratio and a distance between two neighboring nodes (see annotated Fig. 4A above) [e.g., when assigning a plurality of nodes/imaginary points (consistent with applicant’s disclosed plurality of nodes) along the length of the blades and/or the first contour line, one of ordinary skill can reasonably infer the claimed relationship, since the expansion value of the air channel is clearly increasing toward the radially-outermost portion(s) of the blades, just as the distance between two adjacent blades corresponding to the interval expanding ratio is increasing toward the radially-outermost portion(s) of the blades]; [e.g., when one of the aforementioned increases takes place, the other of the aforementioned increases take place, hence, a proportional relationship can be inferred].
Claims 1, 4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050002793 A1 (Wu).
Regarding claim 1, Wu (Figures 3-7) teaches a centrifugal fan (see abstract, lines 1-2), comprising:
a shaft (202); and
a plurality of blades (204), disposed on the shaft and surrounding the shaft (see Fig. 3, 5-7), wherein outer edges of the blades define a circle [e.g., an imaginary circle around the impeller 200 per Fig. 3, 5, or a circle defined by a base via which the impeller 200 is (or can be) applied, such as that of the base 406 per Fig. 7], the circle having an outer region [e.g., the region occupied by the plurality of blades 204] adjacent to a boundary of the circle (see Fig. 3, 5-7), each of the blades having a first contour line and a second contour line (210a-b and 212a-b) within the outer region (see Fig. 3-7) [e.g., observe the respective contours per Fig. 4], and two adjacent blades of the plurality of blades form an air channel therebetween (see Fig. 3, 5-7), which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft 202 to the radially-outermost portion(s) of the blades 204] (see Fig. 3, 5-7), wherein the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio (see Fig. 3, 5-7) [e.g., the respective contour lines are purposely configured to define the air channel therebetween, so it is reasonable to conclude that the second contour line is defined according to the first contour line of the adjacent blade and the interval expanding ratio].
Regarding claim 4, Wu (Figures 3-7) teaches wherein each of the blades has a thickness variation (see Fig. 3-7 in conjunction with paragraphs [0027]-[0029]) [e.g., each of the blades 204 is defined by the two thickness portions 207 and 208 per Fig. 4].
Regarding claim 6, Wu (Figures 3-7) teaches (at least implicitly) wherein the first contour line and the second contour line are respectively located on a pressurized surface and a rear surface of the blade (see Fig. 3-7) [e.g., the pressurized surface and rear surface of the blades being based on the direction of rotation of the centrifugal fan].
Regarding claim 7, Wu (Figures 3-7) teaches (at least implicitly) wherein the interval expanding ratio is a fixed value (see Fig. 3, 5-7) [e.g., in every embodiment shown, one can readily observe that the gradually or progressively increasing distance between each blade along the radial direction from the shaft 202 to the radially-outermost portion(s) of the blades 204 is consistent (or fixed)].
Regarding claim 9, Wu (Figures 3-7) teaches (at least implicitly) wherein the first contour line has a plurality of nodes [construed as a plurality of imaginary points that extend along the length of the blades and/or the first contour line], and an expansion value of the air channel corresponding to two neighboring nodes is proportional to a product of the interval expanding ratio and a distance between the two neighboring nodes (see Fig. 3-7) [e.g., when assigning a plurality of nodes/imaginary points (consistent with applicant’s disclosed plurality of nodes) along the length of the blades and/or the first contour line, one of ordinary skill can reasonably infer the claimed relationship, since the expansion value of the air channel is clearly increasing toward the radially-outermost portion(s) of the blades 204, just as the distance between two neighboring blades corresponding to the interval expanding ratio is increasing toward the radially-outermost portion(s) of the blades]; [e.g., when one of the aforementioned increases takes place, the other of the aforementioned increases take place, hence, a proportional relationship can be inferred].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being obvious over US 20180223865 A1 (Lin).
Regarding claims 2 and 5, Lin teaches the invention as claimed and as discussed above. Lin fails to expressly teach wherein the interval expanding ratio is less than 25%, and similarly, Lin fails to expressly teach wherein a quantity of the blades is (or can be) greater than 30.
However, one of ordinary skill in the art would have recognized the provision of opting to have more or less blades as being a mere matter of routine design choice and/or consideration that depends on the particulars of the fan application/system (and such that said provision would yield highly predictable results/effects), especially in consideration that centrifugal fans having greater than 30 blades are well-known in the art [e.g., see at least the analogous prior art example disclosed by US 20050002793 A1 (Wu) per Fig. 1, of which has 31 corresponding blades 104]; [e.g., it is common knowledge in the art that adding blades will increase airflow by increasing pressure (less space between the blades results in a higher pressure that the fan can move air against)]; [e.g., in a fan application/system where increased airflow and/or pressure is required (or desired), one of ordinary skill in the art would routinely consider the provision of adding one or more blades the fan].
The aforementioned reasoning similarly applies to the subject matter of claim 2, such that to the extent that Lin fails to explicitly describe the interval expanding ratio as being less than 25%, an embodiment defined by an interval expanding ratio less than 25% is encompassed by the teachings per Lin and the fact that the provision of opting to have more or less blades is a mere matter of routine design choice and/or consideration [e.g., via the addition of more blades to the centrifugal fan per Fig. 4A of Lin, one of ordinary skill would obtain a centrifugal fan defined by an interval expanding ratio that is less than 25% (e.g., presuming and/or for the sake of argument that Lin does not already disclose or suggest an embodiment where the interval expanding ratio is less than 25%)].
Claims 3-4 are rejected under 35 U.S.C. 103 as being obvious over US 20180223865 A1 (Lin) in view of US 20050002793 A1 (Wu).
Regarding claims 3 and 4, Lin teaches the invention as claimed and as discussed above. Lin fails to teach wherein a ratio of a difference between a maximum thickness and a minimum thickness of the blade to the maximum thickness of the blade is greater than 30%, and similarly, Lin fails to teach wherein each of the blades has a thickness variation.
However, Wu (Figures 3-7) teaches an analogous centrifugal fan (see abstract, lines 1-2), and wherein the corresponding blades (204) are provided with a thickness variation (see Fig. 3-7) [e.g., observe the respective first and second contours 210a-b and 212a-b per Fig. 4, such that the fan blade portion 208 is thicker/wider than the fan blade portion 207], and wherein a ratio of a difference between a maximum thickness of the blade and a minimum thickness of the blade to the maximum thickness of the blade is (or can be) greater than 30% (see Fig. 3-7) [e.g., observe Fig. 4, noting that the leftmost and/or minimum thickness of the blade portion 207 (closest to the hub/shaft) is much smaller than that of the rightmost and/or maximum thickness of the blade portion 208, such that a greater than 30% difference between the maximum thickness and the minimum thickness of the blade is at least suggested].
Additionally, Wu (Figures 3-6) teaches wherein the same general (or substantially similar) feature(s) defining the centrifugal fan(s) [e.g., the thickness distribution along the blades, the interval expanding ratio/expanding air channel toward the radially-outermost portion(s) of the blades, etc.] enable(s) enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014]), and to this extent, it would have been obvious to one of ordinary skill in the art to have a thickness of the blade(s) gradually (or progressively) increased along a direction moving away from the hub/shaft as a modification in the centrifugal fan per Lin, as suggested by Wu, so as to achieve a desired degree of enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration of the fact that Lin and Wu are both relevant to at least the same general field(s) of endeavor concerning centrifugal fans, fan blade configurations, techniques for optimizing and/or improving airflow, etc., there would clearly be no unexpected result(s)/effect(s) yielded via accordingly applying the teachings per Wu to other comparable centrifugal fan applications, such as that of Lin].
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being obvious over US 20050002793 (Wu).
Regarding claims 2 and 3, Wu teaches the invention as claimed and as discussed above. Wu fails to explicitly teach wherein the interval expanding ratio is less than 25%, and Wu also fails to teach wherein a ratio of a difference between a maximum thickness and a minimum thickness of the blade to the maximum thickness of the blade is greater than 30%.
However, the centrifugal fan(s) per at least Fig. 3-6 of Wu is/are defined by the same general (or substantially similar) feature(s), including both a relatively low interval expanding ratio and a minimum to maximum thickness distribution of the blade that are defined from the hub/shaft toward the radially-outermost portion(s) of the blades 204, and to this extent, it would be obvious to one of ordinary skill in the art in view of at least Fig. 3-6 per Wu that the centrifugal fan(s) per Wu may also be characterized by an interval expanding ratio that is between approximately 0.01 to 24.99% [e.g., less than 25%], and that the difference between the maximum thickness and minimum thickness of the blade is (or can be) greater than 30% [e.g., observe Fig. 4, noting that the leftmost and/or minimum thickness of the blade portion 207 (closest to the hub/shaft) is much smaller than that of the rightmost and/or maximum thickness of the blade portion 208, such that a greater than 30% difference between the maximum and minimum thickness of the blade is at least suggested].
Additionally, Wu (Figures 3-6) teaches wherein the same general (or substantially similar) feature(s) defining the centrifugal fan(s) [e.g., the thickness distribution along the blades, the interval expanding ratio/expanding air channel toward the radially-outermost portion(s) of the blades, etc.] enable(s) enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014]), and to this extent, the particular numerical values claimed merely appear to be the result(s)/effect(s) of routine optimization [e.g., further noting that one of ordinary skill would readily foresee and/or understand the result(s)/effect(s) of making minor/routine changes to the particular dimensions of the blades without substantially changing the geometry of the blades, as the result(s)/effect(s) would still nonetheless include achieving a fan with a desired degree of enhanced air pressure, smoother and faster airflow, and a reduction in operation noise].
Regarding claim 5, Wu teaches the invention as claimed and as discussed above. Wu fails to explicitly teach wherein the primary embodiments of the centrifugal fan(s) include a fan with 30 or more blades [e.g., Wu does not explicitly discuss having a quantity of blades that is greater than 30, and Wu only illustrates a fan with 29 blades].
However, one of ordinary skill in the art would have recognized the provision of opting to have slightly more or slightly less blades as being a mere matter of routine design choice that depends on the particulars of the fan application/system (and such that said provision would yield highly predictable results/effects, especially in consideration that centrifugal fans having greater than 30 blades are well-known in the art [e.g., see at least the prior art example disclosed by Wu per Fig. 1, of which has 31 corresponding blades 104]; [e.g., it is common knowledge in the art that adding blades will increase airflow by increasing pressure (less space between the blades results in a higher pressure that the fan can move air against)]; [e.g., in a fan application/system where increased airflow and/or pressure is required (or desired), one of ordinary skill in the art would routinely consider the provision of adding one or more blades the fan].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747